 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   DOUGAL SAMUELS,                                   Case No. 1:10-cv-00585-DAD-EPG (PC)
10                   Plaintiff,                        ORDER DISCHARGING ORDER TO
                                                       SHOW CAUSE
11         v.
                                                       (ECF NO. 110)
12   PAM AHLIN, et al.,
13                   Defendants.
14

15          The State Defendants’ answer was due twenty-one days from September 28, 2018.
16   (ECF No. 102, p. 6). The deadline for the State Defendants to file their answer passed, and the
17   State Defendants failed to file their answer. Thus, on October 30, 2018, the Court issued an
18   order to show cause, giving the State Defendants until November 13, 2018, to show cause why
19   the Court should not enter their default. (ECF No. 110). The Court noted that if the State
20   Defendants filed their answer by November 13, 2018, the Court would vacate the order to show
21   cause. (Id.).
22          The State Defendants filed their answer on November 13, 2018. (ECF No. 114).
23   Accordingly, IT IS ORDERED that the order to show cause entered on October 30, 2018, is
24   DISCHARGED.
     IT IS SO ORDERED.
25

26
        Dated:       November 14, 2018                       /s/
27                                                     UNITED STATES MAGISTRATE JUDGE

28

                                                   1
